DETAILED ACTION
	This is in response to the amendment filed on December 27th 2021.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.  Applicant argues, pg. 10, that Bello does not teach the amended feature of “unsolicited” because the resource agent of Bello requests resources whereas the amended claims describe an agent being provided the resource without requesting.  This is not persuasive.  Examiner agrees that paragraph 21 of Bello does indeed describe an agent making a request.  However, prior to the request, Bello teaches that a “resource map” is updated with resource availability (Fig. 2 step 206).  This resource map is then transmitted via multicast broadcast (see paragraph 19 and Fig. 2 step 208).  Since this resource message is broadcast it is sent without request and therefore it is an “unsolicited” event which reads on the amended claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biran et al. US 2015/0212840 A1 in view of Bello et al. US 2014/0222889 A1.


receiving a first threshold crossing event signal from the first node indicating the first node has a surplus amount of the network resource (monitor resource thresholds – paragraphs 9, 20, Fig. 2); 
receiving a second threshold crossing event signal from the second node indicating the second node has a deficiency of the network resource (paragraphs 9, 20, Fig. 2); and
in response to receiving both the first threshold crossing event signal and the second threshold crossing event signal, re-allocating a portion of the network resource from the first node to the second node (Fig. 2 step 240, paragraphs 20-21). 

Biran does not explicitly disclose receiving “based on a network agent usage event”, a “unsolicited” signal.  But this is taught by Bello as a resource agent that is part of a computer network (Figs. 1-2), that sends usage data of network resources (see paragraphs 16-21).  A resource map is broadcast which is equivalent to an “unsolicited” signal (see Fig. 2 step 208 and paragraph 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biran with the network agent taught by Bello for the purpose of managing network resources.  Bello teaches that by having agents communicate, resources can be managed and shared (abstract).


the second threshold defines an unused amount of the network resource, below which the respective node is considered to have an insufficient amount of the network resource (exceed resource utilization threshold – paragraph 9, Fig. 2).

Regarding claim 5, Biran discloses detecting, by the first node, a threshold crossing event with respect to the network resource based on (i) the first threshold (Fig. 2 step 220 – resource utilization above threshold), and (ii) an amount of the network resource required by the first node to process a workload assigned to the first node in a pre-defined time interval (determine number of resources – paragraphs 20-21).

Regarding claim 6, Biran discloses maintaining with respect to a state of a first network agent and a network resource allocated thereto (maintain state and resource allocation info – paragraphs 19-20; Biran does not explicitly disclose “agent” but this is merely software under BRI – Biran teaches software to perform the method – see Fig. 4).

Regarding claim 7, Biran discloses the state with respect to the network resource allocated thereto is selected from the group consisting of a high resource state, a normal resource state, a low resource state, and a minimum resource state (Biran teaches determining excess capacity which corresponds to both low and minimum resources used states, resources 

Regarding claims 8-9 and 12-14, they correspond to claims 1-2 and 5-7 respectively; therefore they are rejected for the same reasons.

Regarding claims 15-16 and 19-20, they are system claims that correspond to the method claims 1-2 and 5, 7 respectively; therefore they are rejected for the same reasons.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biran and Bello in view of Chauvet et al. US 2018/0316729 A1.

Regarding claims 3, 10 and 17, Biran discloses the network environment is a network comprising “a shared pool of global resources” (see Title, paragraphs 3-6).
Biran does not explicitly disclose the networking environment is a software defined network, but this is taught by Chauvet (abstract, paragraph 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biran and Bello to use software defined networking as taught by Chauvet.  Chauvet discloses that SDN provides easy reconfiguration of resources (paragraph 46), which is the primary purpose of Biran.  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biran and Bello in view of Singh et al. US 2017/0118275 A1.

Regarding claims 4, 11 and 18, Biran does not explicitly disclose the network resource is selected from the group consisting of an IP address, a TCP port, a UDP port, a virtual extensible local area identifier; and an application processing identifier.  However, IP address and port (TCP and UDP) are extremely well-known in the art.  Singh discloses a SDN that dynamically re-allocates IP addresses between network elements based on load (paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Biran and Bello with the teachings of Singh so that an IP address could be treated as a network resource.  Singh suggests this allows the use of nodes having limited resources and improves performance (paragraph 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Richter et al. US 2003/0046396 A1 discloses a resource allocation system that transmits resource utilization information to a wellness module “in an unsolicited manner” (paragraph 403).
Chitalia et al. US 2020/0007405 A1 discloses a network agent that determines “usage metrics for resources” and “outputs data associated with” the usage metrics (paragraph 84).
Narayanan et al. US 2017/0118082 A1 discloses a resource allocation system (abstract) that uses virtual extensible LAN ID (paragraph 47).
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975